July 12, 2011 Mr. Jim Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-4720 Via EDGAR Re: TapImmune Inc. (the “Company”) Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”) Form 10-K for the year ended December 31, 2009 (the “2009 Form 10-K”) Form 10-Q for the quarter ended June 30, 2010 (the “June 2010 Form 10-Q”) File No. 0-27239 Dear Mr. Rosenberg: In connection with your comment letter dated June 17, 2011 regarding the 2009 Form 10-K and the June 2010 Form 10-Q, please note that it is the Company’s intention of provide a full response by Thursday, July 14 and to provide complete revised drafts of the 2010 Form 10-K, the 2009 Form 10-K, the June Form 10-Q and all other periodic reports that are affected by the changes made to those documents. If you have any questions with the above, please contact William Rosenstadt at (212) 588-0022. Sincerely, TapImmune Inc. /s/ Glynn Wilson cc:Sasha Parikh, Staff Accountant Don Abbott, Review Accountant
